Citation Nr: 1726731	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  06-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2014 for further development.  

In December 2008, the Veteran presented testimony at a Board hearing regarding an increased rating for hearing loss.  There was no testimony rendered regarding TDIU in so far as it was not an issue at the time.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge who conducted the hearing is no longer with the Board.  The Veteran was afforded the opportunity to appear before a current Veterans Law Judge, but ultimately declined another Board hearing. 


FINDING OF FACT

The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2013 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran underwent VA examinations in March 2013, March 2015, and June 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all relevant issues.  The duties to notify and to assist have been met.  

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran's service-connected disabilities include hearing loss, evaluated as 70 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined rating is therefore 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Board, however, must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In a February 2011 correspondence, the Veteran stated that in the past, he was employed by GMAC in supervisory/management positions and held elected office as a county legislator in Schenectady.  He stated that those positions require extensive verbal interaction with individuals and groups.  He contends that his hearing loss has greatly reduced his ability to work with groups and in any venue where a second source of noise is present.  He reported that he now holds a position of a finance clerk, with substantially less responsibility, challenge, sense of accomplishment, and compensation (VBMS, 12/22/11). 

The Veteran underwent a VA examination in March 2013.  The examiner reviewed the claims file in conjunction with examination.  The Veteran stated that he has difficulty communicating with people when there is background noise or if he cannot see the speaker's face (such as on the telephone).  He stated that in meetings with 3 to 4 people or more, he misses important information.  He reported that he is retired from NY State where he did financial work for many years.  He was excused from doing certain tasks due to his hearing impairment.  

The examiner stated that persons who are deaf or hard of hearing can perform the majority of jobs available.  She further stated that with few exceptions, persons who are deaf or hard of hearing, if given appropriate training and accommodations, have the same range of job options as any other person.  With the degree and configuration of hearing loss experienced by the Veteran, he would be expected to need assistive devices and would also need to maximize his acoustic environment in order to achieve optimal communication.  

In a July 2013 correspondence, the Veteran stated that he was employed by the Dormitory Authority State of New York (DASNY) as a finance clerk in the Investments and Banking unit.  He stated that his primary responsibilities included verbal communications of financial information by phone with brokers and banks involving trades of securities, recording the financial details of transactions along with verification and reconciliation of financial records.  He stated that as verbal communications became more difficult and his mistakes increased, it was time to leave DASNY under mutually agreeable terms.  He stated that the skill sets and competencies that he developed over his lifetime that would support substantially gainful employment, are in the banking finance and credit industries.  This requires a significant degree of verbal interaction.  He stated that the degradation of his hearing abilities excludes him from almost all gainful opportunities in these industries and even marginal opportunities available in the retail or service sectors (VBMS, 8/30/13, pgs. 4-5).  

The Veteran submitted an undated correspondence from Dr. S.M.K. of the Albany ENT & Allergy Service, PC (VBMS, 8/17/15).  Dr.  S.M.K. stated that the Veteran worked in the finance corp during service and that he continued to work in finance after getting out of service.  She stated that this area of employment required conversations to take place in-person and over the phone.  The Veteran reported that he found it increasingly difficult to hear others; and he would sometime mishear information.  He reported that he left his position at the Dormitory Authority, as he was feeling very uncomfortable and concerned that he would hear things incorrectly.  Dr. S.M.K. stated that hearing aids (which the Veteran found helpful at times) can amplify the volume of sound; but they cannot impact that clarity of sound.  She stated that his poor clarity of sound is really what makes communication most difficult for the Veteran, particularly over the phone.  She further stated that for these reasons, the Veteran finds it impossible to continue work in the area of finance, in which he has worked throughout his career.    

The Veteran submitted an October 2014 correspondence from Dr. G.C. of Schenectady Otolaryngology (VBMS, 3/13/15).  He noted that the Veteran had bilateral severe sensorineural hearing loss.  He opined that the Veteran is unable to keep full employment.  He suggested that the Veteran be granted full disability.  

The Veteran underwent another VA examination in March 2015.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran has a mild to profound sensorineural hearing loss in the right ear; and a moderately-severe to profound hearing loss in the left ear.  She opined that with this hearing loss, you would expect communication capabilities to be difficult; however, she stated that with reasonable accommodations (hearing aids, closed captions), communication difficulties could be overcome.

The Veteran underwent another VA examination in June 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was not able to communicate effectively over the phone due to his hearing loss, resulting in an inability to maintain his position.  The examiner stated that hearing loss and tinnitus, when considered without regard to other disabilities, do not render an individual unable to perform all types of sedentary and physical types of employment.  He further stated that with few exceptions, persons who are deaf or hard of hearing, if given appropriate training and accommodations, have a similar range of job options as any other person. 

In September 2015, the June 2015 VA examiner submitted an addendum opinion in which he stated that the Veteran's hearing loss impacts ordinary conditions of daily life, including his ability to work.  He found, however, that it was less likely than not that the Veteran's service-connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

The extent of the Veteran's hearing loss has also been noted by Albany Medical Center (Dr. F.E.T.) (VBMS, 8/17/15), and Dr. K.M. and D.E. (VBMS, 3/13/15).  None of these examiners rendered an opinion regarding unemployability.  

Analysis

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The Board acknowledges that the Veteran's prior employment involved face-to-face and over-the-phone communication; however, there is no indication that he lost his job as a result of his service-connected disabilities.  Dr. S.M.K.'s letter reflects that the Veteran left his position at the Dormitory Authority on his own accord because he was feeling very uncomfortable and concerned that he would hear things incorrectly.  She noted that the Veteran himself finds it impossible to continue work in the area of finance.  She never rendered such an opinion. 

Moreover, even if the Veteran could not maintain employment in his prior job, the Board notes that the Veteran's prior employment and his own statements reflect that he is highly educated and intelligent.  Three VA examiners have opined that with few exceptions, persons who are deaf or hard of hearing, if given appropriate training and accommodations, have a similar range of job options as any other person.  The Veteran has failed to show that his service connected disabilities render him unable to secure any substantially gainful occupation consistent with his education and occupational experience.  He has submitted no evidence to support the claim; nor any evidence that he would be unable to perform jobs that do not require extensive face-to-face or over-the-telephone conversations.  There is no persuasive evidence of record demonstrating or suggesting that the Veteran is unemployable as a result of his service-connected disabilities.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a TDIU is denied




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


